 NATONA MILLS, INC.11and maintenance unit currently represented by the Petitioner, andthe Petitioner may bargain for such employees as part of the existingunit.5There remains for consideration the question whether the hourtimekeeper should be excluded from the time checkers' group asdesired by the Petitioner.The Employer does not take any positionon this issue.As noted above, this employee does all his work inthe payroll office.His duties include checking time cards againsttime-clock cards and punching the appropriate data on cards for thecost accounting department.As the hour timekeeper is located inthe payroll office and does not regularly associate with the timecheckers or other employees in the production departments, we shallexclude him from the voting group.[Text of Direction of Election omitted from publication in thisvolume.]Arcade Manufacturing Division of Rockwell Manufacturing Company,96 NLRB 116;Westinghouse Electric Corporation(Sturtevant Division)supra,Goodman Manufactur-ing Company,93 NLRB 1001.NATONAMILLS,INC.andLOCAL401,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, PETITIONER.Case No. 4-KC-1204.November 16,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Ramey Donovan, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations, involved claim to represent certainemployees of the Employer.3.For several years, the Employer has recognized the Petitioneras the bargaining representative of the receiving clerk and two truck''At thehearing,the Employer moved to dismissthe petitionon the grounds of (1)contract bar, and(2) the inappropriatenessof the unit.Branch A-23, Levers AuxiliarySection of the Amalgamated Lace Operatives of America,herein called the Intervenor,joined inthe Employer'smotion to dismiss on the ground of the inappropriateness of theunit.For thereasons stated in paragraphs numbered 3and 4,infra,themotion is denied.97 NLRB No. 5. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrivers, who comprise three of the six employees sought by the Peti-tioner herein.The Employer contends that its existing contract withthe Petitioner, which extends to July 15, 1952, operatesas a bar to anelection among the employees covered' by that contract.2We do notagree.As the Petitioner is here asserting its majority status andrequesting Board certification, its current agreement with the Em-ployer cannot bar a present election 3We find that,a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitionerseeks aunit of the receiving clerk and two truckdrivers, whom it currently represents, plus two packers and a storesclerk, who have been represented by the Intervenor, at the Employer'sDallas, Pennsylvania, plant.The Employer and the Intervenor con-tend that the requested unit is inappropriate because of the inclusionof the packers and stores clerk.The Employer is engaged in the manufacture of textile products,such as allover laces, tricot fabrics, and camouflage nettings, at itsDallas plant. It employs a total of approximately 400 persons. Sinceabout 1948, the Employer has recognized the Petitioner as the repre-sentative of its truck drivers and receiving clerk.The Intervenor hascontinuously represented almost all the remaining production andmaintenanceemployees, including the packers and stores clerk, sinceabout 1947.-'The two truck drivers and receiving clerk work under the immediatesupervision of the head shipping clerk.The truck drivers spend mostof their time driving the Employer's two trucks.When driving workis not available, they load and unload trucks andassistin packingduties .5The receiving clerk is engaged mainly in clerical work, suchas preparing bills of lading and receiving slips.Occasionally, he alsohelps load and unload trucks.The parties apparently are in agree-ment that at least a unit of the truck drivers and the receiving clerk isappropriate.2The remaining three employees requested by the Petitioner are covered by an existingcontract between the Intervenor and the Employer.However, neither of the latter partiesasserts that contract as a bar to an election among those employees3 SeeAcme-Evans Company,Inc.,90 NLRB 2107,and cases cited therein.'Following a union-shop authorization election,an authorization was issued to theIntervenor on July 25, 1951, covering in general the employees in the unit previouslyrepresented by it(4-UA-2471).However, because of the pendency of the instant petition,the packers and stores clerk did not vote in that election.6The Employer's receiving clerk testified that one or the other of the truck drivershas, in the past, devoted up to two-thirds of his time to assisting the packersThe headshipping clerk testified that the truck drivers assist in packing about 1 or 2 hours a day NATONA MILLS, INC.13As to the disputed categories, the twopackersalso serve under theimmediate supervision of the head shipping clerk.They work in alarge room which is adjacent to the loading platform and in whichother production operations, such as inspecting and mending, areconducted.The packers receive merchandise from the thread-draw-ing department, where it has been wrapped, and they prepare themerchandise for either outside shipment or stock storage.Theirduties include checking merchandise against customers' orders, pack-ing and weighing it, and carrying the finished packages, on handtrucks, to the loading platform.They also devote between 15 and30' minutes at the end of each day to loading and unloading trucksat the loading platform. In addition to the truck drivers, 'employeesfrom other plant departments frequently assist the packers whenthe latter have a backlog of work. If a packer is absent, an employeefrom another plant department is assigned to his work.Occasionally,packers are transferred to other production operations in 'the plantand employees in other plant departments are transferred to packingduties.Unlike the truck drivers and receiving clerk, the packersreceive employment benefits, such as vacation pay and seniority rights,similar to those of most of the plant employees.Thestores clerkworks under the joint tupervision of the officemanager and tricot foreman.He operates an electric lift truck onwhich he handles large packages of yarn and chemicals in the ship-ping department and throughout the plant.About two-thirds of histime is spent in helping to load and unload trucks and storing mer-chandise.The rest of his time is devoted to keeping stock recordswhich show the kind and amount of materials on hand and the loca-tion of these materials. In the absence of the stores clerk, and onother occasions, a maintenance machinist operates the lift truck.Thestores clerk, like the packers, receives employment benefits similar tothose of most of the plant employees.In view of the interchange of the packers and stores clerk withother production and maintenance employees, their past representa-tion as part of the production and maintenance unit, and the sub-stantial identity of their working conditions with the plant em-ployees, we believe that the packers and stores clerk lack a sufficientcommunity of interest with the truck drivers and receiving clerk towarrant their inclusion in the unitsWe shall, therefore, exclude thepackers and stores clerk from the unit.6 SeeWestinghouse Electric Corporation,84 NLRB 213;General Electric Company,89NLRB 726, 741;Chicago Pneumatic Tool Company,Inc,89 NLRB 799. Cf.Arnold Hof-man & Co.,Incorporated,91 NLRB 1371. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the truck drivers and receiving clerk at the Em-ployer's Dallas, Pennsylvania, plant, excluding packers, stores clerk,and all other employees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]COALCREEKCOALCOMPANYaatdJOSEPH GRANT, FRANK BLATNICK,BEE BLY, WILLARD HUGHES, ARNIE ADAIR, RAWLINS THACKER,ALFRED POWELL, ROBERT VAN WAGONER, JOHNHIMMELBERGER,MAuRICE FORBUSH, ELMER LE MARR, FLOYDGOLDING.Case No.00-CA-485.November 19,1951Decision and OrderOn May 7, 1951, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1), (2), and (3) of the LaborManagement Relations Act, as amended, and recommending that theRespondent cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also found that the Respondent hadnot engaged in certain unfair labor practices in violation of Section8 (a) (3) of the Act and consequently recommended dismissal of theallegation of the complaint alleging the discriminatory discharge ofJoseph Grant.'Thereafter the Respondent filed exceptions to theIntermediate Report and a supporting brief.The General Counselfiled exceptions with respect to certain back-pay recommendations inthe Intermediate Report, and a supporting brief.The Respondenthas requested oral argument.This request is denied inasmuch asthe record and briefs, in our opinion, adequately present the issues andthe positions of the parties.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case, and hereby adopts the.findings, conclusions, and recommendations of the Trial Examiner,with the following additions and modifications.21Because no exception has been filed to the ruling of the Trial Examiner recommendingdismissal of the 8 (a) (3) allegation as to Joseph Grant, we do not pass upon the merit,of that ruling.2We make the following correction of minor misstatements of fact appearing in theIntermediate Report which do not affect the ultimate conclusions.At page 6.Robert Van Wagoner testified that Campbell,on Saturday,requested theemployees tocometo the mine Sunday night, before the Board election on Monday, andthat some of the employees, including himself,did so.'97 NLRB No. 3.